Citation Nr: 0623771	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-13 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to service connection for status-post carcinoma 
of the prostate and post-operative prostatectomy.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1959 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran asserts that his prostate carcinoma was 
contracted during his service aboard the USS Hoel (DDG-13) as 
a result of a Shipboard Hazardous Defense (SHAD) project.  
The veteran was stationed on the USS Hoel from May 1963 to 
July 1963.  

Project SHAD encompassed tests designed to identify US 
warships' and ashore installations' vulnerabilities to 
attacks with chemical or biological warfare agents.  The USS 
Hoel was a ship that was targeted during these tests.  

Tests were carried out on the USS Hoel during May 1963.  As a 
result of Project SHAD, the veteran contends he was exposed 
to numerous chemicals which could have led to his current 
diagnosis of prostate carcinoma.  

To date, the veteran has not been afforded a VA examination 
to determine the nature, extent, and etiology of the prostate 
carcinoma.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.   The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology the claimed prostate 
carcinoma residuals.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All test and studies that the examiner 
deems necessary should be performed.  

Based on a review of the claims file and 
the findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., 50 percent or greater 
likelihood) that the veteran has residual 
disability due to prostate carcinoma that 
is etiologically related to the claimed 
exposure or other event of his period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

2.  After completion of the above 
development, the veteran's claim of 
service connection for status-post 
carcinoma of the prostate and post-
operative prostatectomy should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



